Higbee, J. Plaintiff in error executed and delivered to defendants in error on June 11, 1880, his promissory note for $497 and secured the same by a chattel mortgage on an engine and separator. On the trial of this cause, which was a suit brought on the note, a judgment was rendered against plaintiff in error for the full amount of the note and interest thereon, notwithstanding the undisputed fact, as it appears by the record, that before the suit was commenced, defendants in error had taken possession of the mortgaged property, sold it under the mortgage, and bought it themselves at the sale for the sum of $695. Plaintiff in error claimed the benefit- of this credit on the trial of the cause and was entitled to it under the pleadings and proofs, and no good reason is shown why it was not allowed him. The plea of usury was not sustained. The note was made in the State of Indiana and it was not shown to have been usurious by the laws of that State. Judgment reversed and cause remanded. Beversed and remanded.